DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection(s) of claims 7-8 and 12-13 under 35 U.S.C. 112(b), second paragraph, as being indefinite have been withdrawn in view of the amendment filed on 12/14/2020

Response to Arguments
Because applicant did not distinctly and specifically point out the supposed errors in the rejection(s) of claims 1-2, 4-7, 9, 11-14 and 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-11, 13-14 of U.S. Patent No. US 10,553,407, the nonstatutory double patenting rejection(s) of claims 1-2, 4-7, 9, 11-14 and 16-17 are maintained in this office action.
     Because applicant did not distinctly and specifically point out the supposed errors in the rejection(s) of claim(s) 6, 9-10  under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US 2013/0092529) ( The response, filed on 12/14/2020 lacks an argument pertaining the specific deficiencies of Singh applied against claims 6, 9-10). The rejection(s) claim(s) 6, 9-10  under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US 2013/0092529) are maintained in this office action. 
   Applicant’s arguments, see pages 8-10 of the response, filed 12/14/2020, with respect to the rejection(s) of claims 1-2, 4-7, 9-12, 14-15, 17 under 35 U.S.C. 102(a)(1) as being anticipated by  have been fully considered and are persuasive. The rejection(s) of claims 1-2, 4-7, 9-12, 14-15, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Deshmukh et al. (US 2014/0262755) has been withdrawn. 
   Applicant's arguments filed 12/14/2020 with respect to the rejection(s) of claims 1-2, 4, 11-12, 14, 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2011/0017139, )/ the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Chiang, and further in view of Savas (US 2002/0115301) have been fully considered but they are not persuasive.
  The applicants argue that Chiang fails to disclose supplying an RF power from the RF power source to the at least one electrode and applying pulsed negative DC voltage from the at least one DC power source to the at least one electrode because as could be seen in fig. 1 of Chiang, only the DC power source 185 is connected to a lower electrode, but the RF power 160 does not supply power to the lower electrode. This argument is unpersuasive because while it is true that fig. 1 of Chiang shows only the DC power source 185 is connected to a lower electrode 603, it is also true that fig. 6 of Chiang shows the RF power 160 supplies power to the lower electrode 603. It is maintained that Chiang discloses supplying an RF power from the RF power source to the at least one electrode and applying pulsed negative DC voltage from the at least one DC power source to the at least one electrode as required in claim 1. The rejection(s) of claims 1-2, 4, 11-12, 14, 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 2011/0017139, )/ the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable 
  It is noted that Singh et al (US 2013/0092529) discloses supplying an RF power from the RF power source 178 to the electrode (page 6, para 0079, page 7, para 0081) and applying pulsed negative DC voltage from the one DC power source 186 to the one electrode 176 in a plurality of cycles ( page 6, para 0080 ), as required in claim 6

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 Claim(s) 1-2, 4-7, 9, 11-14,16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8,10-11,13-14 of U.S. Patent No. 10/553407. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application and that of the US 10/553407 both disclose a plasma etching method performed in a plasma processing apparatus/a plasma etching apparatus require applying pulsed negative DC voltage from the at least one DC power source to the at least one electrode in a plurality of cycles, at least one of the plurality of cycles having a duty ratio equal to or less than 40%/ a switching unit configured to apply pulsed negative DC voltage from the at 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (US 2011/0017139)
 Chiang discloses a plasma etching method performed in a plasma processing apparatus (page 7, para 0067), the plasma processing apparatus comprising: a chamber 190 (page 4, para 0040)
 a substrate support 182 disposed in the chamber 190 ( page 6, para 0054, fig. 6)
 one electrode 603 disposed in the substrate support ( page 5, para 0046)
 an RF power source 160 for exciting a gas supplied into the chamber 190 ( page 6, para 0053, fig. 6)
 one DC power source 185 configured to apply DC voltage to the one electrode 603 disposed in
the substrate support ( page 6, para 0054) the plasma etching method comprising:

 applying pulsed negative DC voltage from the one DC power source 185 to the one electrode 603 in a plurality of cycles ( page 6, para 0054), at least one of the plurality of cycles having a duty ratio of less than 30 %/less than 40% ( page 6, para 0054, 0056)
Regarding claim 2, Chiang discloses that the plasma processing apparatus further comprises: a waveform generator 535/waveform adjuster disposed between the one electrode 603 and the one DC source (page 7, para 0066, fig. 5)
Regarding claim 4, Chiang discloses applying pulsed negative DC voltage from the one DC power source 185 to the one electrode 603 in a plurality of cycles (page 6, para 0054), at least one of the plurality of cycles having a duty ratio of 30 % (page 6, para 0056), which reads on wherein the duty ratio is set to be less than 35%

Claim(s) 6, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US 2013/0092529)
 Singh discloses a plasma etching method performed in a plasma processing apparatus (page 3, para 0041), the plasma processing apparatus comprising: a chamber 102 (page 4, para 0049)
 a substrate support 144 disposed in the chamber 102 ( page 5, para 0067, fig. 1A) one electrode 176 disposed in the substrate support ( page 6, para 0079) an RF power source 178 for exciting a gas supplied into the chamber 102 ( page 6, para 0077, fig. IB)
 one DC power source 186 configured to apply DC voltage to the one electrode disposed in the substrate support ( page 6, para 0078, fig. IB) the plasma etching method comprising:

 stopping the supplying of the RF power 202 while the negative DC voltage is applied ( page 6, para 0075, figs 2A-2B)
 supplying the RF power 202 while the applying of the pulsed negative DC voltage is stopped ( page 6, para 0075, figs 2A-2B)
Regarding claims 9-10, Singh discloses applying pulsed negative DC voltage from the one DC power source 186 to the one electrode 176 in a plurality of cycles ( page 6, para 0080 ), at least one of the plurality of cycles having a duty ratio of 25 %/less than 40% ( page 7, para 0084) which reads on wherein the duty ratio is set to be less than 35%/wherein the duty ratio is set to be equal to 25%

Claim(s) 11-12, 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (US 2011/0017139)
 Chiang discloses a plasma etching apparatus (page 7, para 0067), comprising: a chamber 190 (page 4, para 0040)
  a substrate support 182 disposed in the chamber 190 (page 6, para 0054, fig. 6)
 one electrode 603 disposed in the substrate support ( page 5, para 0046) 
an RF power source 160 configured to apply RF power to the one electrode 603 and to excite a gas supplied into the chamber 190 ( page 6, para 0053, page 7, para 0066, fig. 6)

para 0054)
a voltage source 525/switching unit configured to apply pulsed negative DC voltage from the one DC power source 185 to the one electrode 603 in a plurality of cycles (page 6, para 0054), at least one of the plurality of cycles having a duty ratio of less than 30 %/less than 40% ( page 6, para 0054, 0056, page 7, para 0066)
Regarding claim 12, Chiang discloses that the plasma processing apparatus further comprises: a waveform generator 535/waveform adjuster disposed between the lower electrode 603 and the one DC source (page 7, para 0066, fig. 5)
Regarding claim 14, Chiang discloses a voltage source 525/switching unit configured to apply pulsed negative DC voltage from the one DC power source 185 to the one electrode 603 in a plurality of cycles (page 6, para 0054), at least one of the plurality of cycles having a duty ratio of less than 30 % (page 6, para 0054, 0056, page 7, para 0066), which reads on wherein the duty ratio is set to less than 35%.
Regarding claims 16-17, Chiang discloses that the plasma etching apparatus is a capacitively coupled plasma etching apparatus (page 7, para 0066, fig. 6)/ the plasma etching apparatus is an inductively coupled plasma etching apparatus (page 4, para 0040)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

    Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 2011/0017139) as applied above to claims 1-2, 4 and further in view of Savas (US 2002/0115301)
   The features of claim 1 are set forth above in paragraph 5. Unlike the instant claimed invention as per claim 3, Chiang fails to disclose the limitation of wherein the waveform adjuster adjusts a waveform of the negative DC voltage to a triangular shape Savas discloses a method for an improved plasma processing employing a negative bias power waveform having triangular shape (page 4, para 0047, page 8, para 0076)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed Chiang's waveform adjuster to adjusts the waveform of the negative DC voltage to a triangular shape to provide power during each high power level cycle and accelerate negative ions for etching as taught in Savas (page 4, para 0047, page 8, para 0076)

Allowable Subject Matter
Claims 8, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the cited prior art of record fails to disclose or render obvious a method 
   Regarding claim 15, the cited prior art of record fails to disclose or render obvious an apparatus comprises the limitation of wherein the duty ratio is set to be equal to or less than 25%, in combination with the rest of the limitations of claim 15

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713